.., ;:; Ao-2i5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of I



                                                UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November I, 1987)
                                                 v.

                           Samuel Landeros-Robles                                           Case Number: 3:19-mj-21580

                                                                                            Martin G Molina
                                                                                            Defendant's Attorney


    REGISTRATION NO.                             s l / ( J 9;J 1 :i
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint    ~~~__;:_~~~~~~~~~~~~~~~~~~~~~~~~




      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                             Nature of Offense                                                             Count Number(s)
    8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                                   1

      D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~




      D Count(s)                                                                             dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                            ~    TIME SERVED                            D                                         days

      IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Frida~ril 12, 2019
                                                                                        Date of Imposition of Sentence


    Received           -"'~-??'"'
                   DUSM·,
                         . . '\
                            •.   __   ·')
                                      _/
                                                                                            ~
                                                                                        HONORABLE F. A. GOSSETT III
                                                              FILED                     UNITED STATES MAGISTRATE JUDGE

                                                              Apr 12 2019
    Clerk's Office Copy                                  CLERK, U.S. DISTRICT COURT                                                      3:19-mj-21580
                                                      SOUTHERN DISTRICT OF CALIFORNIA
